Title: From Thomas Jefferson to Joseph H. Nicholson, 13 May 1803
From: Jefferson, Thomas
To: Nicholson, Joseph H.


          
            Dear Sir 
                     
            Washington May 13. 1803.
          
          I return you the letter of Capt Jones, with thanks for the perusal. while it is well to have an eye on our enemy’s camp, it is not amiss to keep one for the movements in our own. I have no doubt that the agitation of the public mind on the continuance of tories in office, is excited in some degree by those who want to get in themselves. however the mass of those affected by it can have no views of that kind. it is composed of such of our friends as have a warm sense of the former intolerance, and present bitterness of our adversaries and they are not without excuse. while it is best for our own tranquility to see and hear with apathy the atrocious calumnies of the presses which our enemies support for the purposes of calumny, it is what they have no right to expect; nor can we consider the indignation they excite in others as unjust, or strongly censure those whose temperament is not proof against it. nor are they protected in their places by any right they have to more than a just proportion of them, & still less by their own examples while in power: but by considerations respecting the tranquility of the public mind. this tranquility seems necessary to predispose the candid part of our fellow-citizens who have erred & strayed from their ways, to return again to them, and to consolidate once more that union of will, without which the nation will not stand firm against foreign force & intrigue. on the subject of the particular schism at Philadelphia, a well informed friend says, ‘the fretful turbulent disposition which has manifested itself in Phila. originated in some degree from a sufficient cause, which I will explain when I see you. a reunion will take place, & in the issue it will be useful. their resolves will be so tempered as to remove most of the unpleasant feelings which have been experienced.’ I shall certainly be glad to recieve the explanation and modification of their proceedings; for they were taking a form which could not be approved on true principles. we laid down our line of proceedings on mature enquiry & consideration in 1801. and have not departed from it. some removals, to wit 16. to the end of our 1st. session of Congress were made on political principle alone, in very urgent cases: and we determined to make no more but for delinquency, or active & bitter opposition to the order of things which the public will had established. on this last ground 9. were removed from the end of the 1st. to the end of the 2d. session of Congress; and one since that. so that 16. only have been removed in the whole for political principle, that is to say to make room for some participation for the republicans who had been systematically excluded from office. I do not include the midnight appointments. these were a mere fraud not suffered to go into effect. pursuing our object of harmonising all good people of whatever description, we shall steadily adhere to our rule, and it is with sincere pleasure I learn that it is approved by the more moderate part of our friends.
          We have recieved official information that in the instrument of cession of Louisiana to France were these words, ‘Saving the rights acquired by other powers in virtue of treaties made with them by Spain’; and cordial acknolegements from this power for our temperate forbearance under the misconduct of her officer. the French prefect too has assured Governor Claiborne that if the Suspension is not removed before he takes place, he will then remove it. but the Spanish Intendant has before this day recieved the positive order of his government to do it, sent here by a vessel of war, & forwarded by us to Natchez.
          Altho’ there is probably no truth in the stories of war actually commenced, yet I believe it inevitable. England insists on a remodification of the affairs of Europe, so much changed by Buonaparte since the treaty of Amiens. so that we may soon expect to hear of hostilities.—you must have heard of the extraordinary charge of Chace to the grand jury at Baltimore. ought this seditious & official attack on the principles of our constitution, and on the proceedings of a state, to go unpunished? and to whom so pointedly as yourself will the public look for the necessary measures? I ask these questions for your consideration. for myself, it is better that I should not interfere.   Accept my friendly salutations and assurances of great esteem & respect.
          
            Th: Jefferson
          
        